Citation Nr: 0404740	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disability.  

(The issue of entitlement to an initial increased rating for 
residuals of a right fibula fracture, currently evaluated as 
10 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1966.  The veteran also had 1 year, 5 months, and 6 
days of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part denied the veteran's claim 
of entitlement to service connection for a low back 
disability.  The veteran subsequently perfected this appeal.

In May 2001, the Board remanded this case for additional 
development.  In November 2002, the Board denied entitlement 
to service connection for a low back disability.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In June 2003, the parties filed a Joint Motion for Remand, 
citing Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The parties 
agreed that a remand was required because the Board provided 
inadequate reasons and bases for its finding that the duty to 
notify pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) had been satisfied.  The motion notes that while the 
Board addressed the VCAA and indicated that the duty to 
notify had been satisfied, there is no indication that the 
veteran was notified of what specific information was needed 
to substantiate his claim or anything informing the veteran 
as to what information he was to submit and what information 
VA would obtain.  Thus, the Board failed to ensure that the 
requirements of amended § 5103(a) had been satisfied.  By 
subsequent Order, the Court vacated the Board's November 2002 
decision and remanded for readjudication consistent with the 
motion.

The Board notes that the veteran has also perfected an appeal 
regarding the issue of entitlement to an initial increased 
rating for residuals of a right fibula fracture, currently 
evaluated as 10 percent disabling.  This issue was remanded 
to the RO in November 2003 and has not yet been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding entitlement to service connection 
for a low back disability.

2.  The veteran has a current low back disability.

3.  Service medical records are negative for any complaints 
of or treatment for a low back disability, and the 
preponderance of the evidence is against a finding that the 
veteran's current low back disability is related to his 
active military service or events therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court recently held that notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  With 
respect to timing, the Court held that notice must be 
provided to a service-connection claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Id.  

The August 2000 statement of the case (SOC) notified the 
veteran of the laws and regulations pertaining to service 
connection.  The June 2002 supplemental statement of the case 
(SSOC) specifically set forth the laws and regulations 
pertaining to VA's duty to notify and to assist pursuant to 
the VCAA.  These documents also notified the veteran of the 
evidence of record and of the reasons and bases for denial.  

By letter dated in June 2001, the veteran was informed of the 
enactment of the VCAA.  He was specifically advised that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: 1) an injury 
in military service or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; 2) a current physical or mental 
disability; and 3) a relationship between his current 
disability and an injury, disease, or event in service.  
Regarding the relationship between a current disability and 
service, the veteran was informed that this is usually shown 
by medical records or medical opinions.  

The June 2001 letter advised the veteran that the following 
information and evidence was still needed from him: the name 
of the person, agency, or company who has relevant records; 
the address of this person, agency, or company; the 
approximate time frame covered by the records; the condition 
for which he was treated, in the case of medical records; and 
information pertaining to how his back injury occurred and 
who treated him for that injury.  The veteran was also 
informed that he could help with his claim by telling VA 
about any additional information or evidence that he wanted 
them to try and get.  

The June 2001 letter further advised the veteran that VA 
would make reasonable efforts to help him get the evidence 
necessary to support his claim and that they would get 
medical records, employment records, or records from other 
Federal agencies.  He was informed that he must provide 
enough information about the records so that VA could request 
them.  Regarding private medical records, he was informed 
that he could submit a completed authorization and VA would 
request the records, or he could submit the records himself.  
He was also advised that VA would request medical records 
from the VA medical facilities in Pembroke Pines and Oakland 
Park.  

In April 2002, VA sent another letter regarding the VCAA and 
the veteran was again notified of the evidence necessary to 
establish entitlement to service connection.  He was 
specifically asked to provide the names, addresses, and 
approximate dates of treatment for all health care providers, 
including VA, who might possess additional records pertinent 
to his claim.  

The veteran's claim of entitlement to service connection for 
a low back disability was received in June 1999, prior to the 
enactment of the VCAA.  The Board acknowledges that a 
"VCAA" letter was not sent until June 2001.  
Notwithstanding, the veteran has been informed of pertinent 
laws and regulations and as discussed above, has been advised 
of the information and evidence he was responsible for 
providing and of the evidence that VA would attempt to 
obtain.  The Board notes that upon receipt of additional 
evidence, the RO essentially readjudicated the veteran's 
claim on a de novo basis, as reflected in the June 2002 SSOC.  
Consequently, the Board finds that the veteran is not 
prejudiced by the timing of the VCAA notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board acknowledges that in August and October 2003, the 
veteran's attorney submitted letters to the Board wherein he 
requested compliance with § 5103(a).  As discussed, the Board 
finds that VA has complied with its duty to notify and 
further action pursuant to this section would not aid the 
veteran in substantiating his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran identified treatment for his lower back at the VA 
medical center (VAMC) in Miami and the Pembroke Pines VA 
outpatient clinic.  Records from these facilities have been 
associated with the claims folder.  The veteran has not 
identified further records that need to be obtained and in a 
June 2002 statement, indicated that he had no additional 
information regarding his claim.  

The Board acknowledges that the veteran has not been provided 
a VA examination with regard to his claimed low back 
disability.  In a statement received in August 2002, the 
veteran's representative recommends that the file be remanded 
for an examination and a medical opinion regarding the origin 
of the veteran's current low back problems.  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West 2002).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4)(i) (2003).  Paragraph (4)(i)(C) could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  Id.  

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  

The claims folder contains evidence of a current low back 
disability and argument regarding a possible association with 
military service (the 1966 jeep accident).  Notwithstanding, 
the theory that the veteran injured his back during the in-
service jeep accident is contradicted by the evidence of 
record and thus, the Board finds that this case is 
distinguishable from Charles, supra.  Service medical records 
do not indicate that the veteran complained of back pain as a 
result of the jeep accident.  There were no abnormal findings 
associated with the veteran's back during service and 
examination at separation was negative.  Further, the 
evidence of record suggests that the veteran injured his back 
in an elevator accident in 1989.  Consequently, any opinion 
relating the current low back disability to service would 
simply be speculative.  As such, the Board does not find it 
necessary to obtain a medical nexus opinion in this case.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to service 
connection for a low back disability.  The veteran's 
representative notes that the veteran was involved in a jeep 
accident in March 1966 and indicates this is the same 
incident the veteran refers to in his claim for service 
connection for a low back disability.  The representative 
argues that an accident of this magnitude can reasonably be 
expected to result in some type of back injury.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West 2002). 

The medical evidence establishes that the veteran has a 
current low back disability. The veteran complains of chronic 
low back pain and magnetic resonance imaging (MRI) in 
November 2001 revealed 1) mild canal stenosis due to bulging 
annulus asymmetric to the right at L4-L5; and 2) bulging 
annulus with annular tear causing minimal indentation of sac 
at L5-S1.  Assessment was as follows: low back pain 
multifactorial etiology; lumbar facet disease; sacroiliac 
joint disease; myofascial pain; and degenerative disc disease 
L4-L5.  

Service medical records establish that the veteran was 
involved in a jeep accident in March 1966.  The veteran was 
riding in an open jeep when it overturned.  Physical 
examination revealed abrasions over the left patella and 
right leg.  X-rays were noted to reveal a non-displaced 
fracture of the fibula.  Contemporaneous medical records do 
not indicate that the veteran complained of or was treated 
for a back injury as a result of this accident.  On 
examination for separation in October 1966, the spine was 
determined to be normal on clinical evaluation and no 
abnormalities of the back were noted.  

An outpatient note dated in May 1999, approximately 33 years 
after release from service, indicates that the veteran 
presented with complaints of pain in his right leg secondary 
to an old accident and back pain.  It was noted that the 
veteran had low back pain, L4-5, S1-2 with bulging since an 
elevator accident in 1989.  Various mental health progress 
notes report a history of a back injury during service; 
however, as discussed, service medical records are negative 
for any complaints or treatment for a back injury.  
Additionally, VA outpatient notes repeatedly suggest that the 
veteran's chronic low back pain is due to an elevator 
accident in 1989.  The Board notes that medical records 
relating to any such accident and subsequent treatment have 
not been identified by the veteran and are not contained in 
the claims folder.  

The Board acknowledges the representative's argument that it 
is at least as likely as not that the veteran injured his 
back in the March 1966 accident and that the diagnosis of 
back problems with radiculopathy are a direct result of this 
accident.  The veteran's representative, however, is not 
competent to offer a medical opinion regarding the etiology 
of the veteran's current low back disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

A review of the evidence of record establishes that the 
veteran has a current low back disability.  Notwithstanding, 
service medical records are negative for any complaints of or 
treatment for a low back disability, and the preponderance of 
the evidence is against a finding of a causal relationship 
between the veteran's military service or events therein and 
his current low back disability.  Therefore, service 
connection for a low back disability is not warranted.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



